_wi

EO on
- WTO -
ss 18. TE SfPORLEEE.. PRAVE...

 

| ma. pedee ~ _Leeheh,, Aékvry £
Llenited S+tALES . bigdee Zerwetep

-. oe WILLS
JU. S. | Cexepp heer $2.
l225.. nvbth, LAs yng tee) ALO Ue

 \pee Bex uw 48 _.
[Serene 28. I SOIMYE |

Ree Ae m2Leal sh,
. pies

[Cle same Pbivec,

 

Case 4:18-cv-01924-MWB-MA Document 46 Filed 03/08/19 Page 1 of 3

ee  Prerdeperers | DOWNS 202.
oe oe AH DR O5BO
SCT. Cphene

ae ee ate

x A PYMEEBAES, p pe JEBIO 0

hH ae)4

 

Middle. wredeiedt of. femegsrianr .
SS. Me bpd on). Fedehed. (Ober.

 

ee re we —

—

eee. DohnSers v- Phe ae ef. Lee dian s
CAS 2. Ne LEI BAC QINPAY - Mutle- TVW.

_ LA tee. Yee fLES. pede. MMe. hash
LAE. TE. >: 2 AM x. rect Nalg
ec, fen Eile __

 

Am. a _ Steg Le, Sey
L272, £S Ieee |

~ Zo.

L:

 

 
 

Case 4:18-cv-01924-MWB-MA Document 46 Filed 03/08/19 Page 2 of 3

: Sas we he. tycaes oy COs |

 
 

 
 

Case 4:18-cv-01924-MWB-MA Document 46 Filed 03/08/19 Page.3 of 3

 

175 Progress Drive
Waynesburg, PA 15370

RECEIVED
SCRANTON

PéEri

 

PA DEPT OF

        

 

CORRECT TREAtity US. POSTAGE > PITNEY BowES

. ECTIONS are et OS Sy ee

INMATE MAIL e bai Ge —_=
taste 2° 15570 $ 000.50°

   

 

Sk 0000355500 MAR 05 2019

Ud. S- COM RAND ko
2Aa5 PI Bre bh, LOA SAMA ese Avauiec

Pie BPX yg =
185011 )49 Sp ON tons 1 Pa rm FS oy sé 1S
EEA NIRV N
